DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 21 April 2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are again objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the internal combustion engine recited in Claims 34 and 42 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicant's arguments pages 6-9, filed 21 April 2022 have been fully considered but they are not persuasive. Applicant stated that the drawing objection and rejections under 35 USC 112 were improper because illustration of an internal combustion engine is not necessary for a person of ordinary skill in the art to understand the claimed subject matter. Applicant further stated that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Applicant also stated that a person of ordinary skill in the art would understand that an electric vehicle would not require a “jump-start” like an internal combustion engine might. Examiner respectfully disagrees with Applicant’s statements. It cannot be assumed that the vehicle being jump started has an internal combustion engine. One of ordinary skill in the art would understand that all vehicles do not have internal combustion engines.  As stated above, electric vehicles can require a jump start. Fassnacht et al. US 2012/0286720, for example, teaches jump starting an electric vehicle.  This application has not disclosed any support to distinguish jump starting a battery of vehicle with an internal combustion engine from a vehicle without an internal combustion engine.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 34-50 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 34, the recited limitations: 
“a portable battery booster for boosting a motor vehicle having a vehicle battery and an internal combustion engine”; 
“wherein said supercapacitor is capable of providing current to the internal combustion engine sufficient to jump start the internal combustion engine when the battery is discharged”; 
 “a CPU configured to detect an ignition attempt of the internal combustion engine and supply power to said internal combustion engine the supercapacitor”;
 “wherein, upon detecting the ignition attempt of the internal combustion engine, the CPU is configured to discharge the supercapacitor into the internal combustion engine via a pair of clamps to jump-start the internal combustion engine” are not supported by the original specification and/or drawings.  In particular, there is not any support for an internal combustion engine, a CPU configured to detect an ignition attempt of the internal combustion engine.
Regarding Claim 42, the recited limitations:  
“a portable battery booster for boosting a motor vehicle having a vehicle battery and an internal combustion engine”;
“wherein said supercapacitor is capable of providing current to the internal combustion engine sufficient to jump start the internal combustion engine when the battery is discharged”; 
“a CPU configured to detect an ignition attempt of the internal combustion engine”; and 
“wherein, upon detecting the ignition attempt of the internal combustion engine, the CPU is configured to discharge the supercapacitor into the internal combustion engine via the pair of clamps to jump-start the internal combustion engine” are not supported by the original specification and/or drawings.  In particular, there is not any support for an internal combustion engine, a CPU configured to detect an ignition attempt of the internal combustion engine.
Regarding Claims 35-41, they depend from Claim 34 and are also rejected for the reasons above.
Regarding Claims 43-50, they depend from Claim 42 and are also rejected for the reasons above
.

Claims 34-50 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 34 , the recited limitations 
“a portable battery booster for boosting a motor vehicle having a vehicle battery and an internal combustion engine”;
“wherein said supercapacitor is capable of providing current to the internal combustion engine sufficient to jump start the internal combustion engine when the battery is discharged”; 
 “a CPU configured to detect an ignition attempt of the internal combustion engine and supply power to said internal combustion engine from the supercapacitor”; and 
“wherein, upon detecting the ignition attempt of the internal combustion engine, the CPU is configured to discharge the supercapacitor into the internal combustion engine via a pair of clamps to jump-start the internal combustion engine” are unclear.  These limitations are unclear because an internal combustion engine and a CPU configured to detect an ignition attempt of the internal combustion engine are neither supported by the original specification and/or drawings, so it is not clear what Applicant is referencing.  The only detection performed by the CPU, supported by the original specification, is a low voltage condition of the lithium battery and a shorted load condition across the pair of cables (refer to [0021] of Applicant’s published application).  For purposes of examination, “a portable battery booster for boosting a motor vehicle having a vehicle battery and an internal combustion engine”, “a supercapacitor positioned within said inner chamber combustion engine sufficient to jump start the internal combustion engine when the vehicle battery is discharged”, “a CPU configured to detect an ignition attempt of the internal combustion engine and supply power to said internal combustion engine from the supercapacitor”, and “wherein, upon detecting the ignition attempt of the internal combustion engine, the internal CPU is configured to discharge the supercapacitor into the internal combustion engine via a pair of clamps to jump-start the internal combustion engine” will be interpreted as “a portable battery booster for boosting a motor vehicle having a vehicle battery”, “wherein said supercapacitor is capable of providing current when the battery is discharged”; 
”, “an internal CPU configured to supply power from the supercapacitor”, and “wherein the internal CPU is configured to discharge the supercapacitor via a pair of clamps”.
Regarding Claim 42, the newly recited limitations:  
“a portable battery booster for boosting a motor vehicle having a vehicle battery and an internal combustion engine”; 
“wherein said supercapacitor is capable of providing current to the internal combustion engine sufficient to jump start the internal combustion engine when the battery is discharged”; 
“a CPU configured to detect an ignition attempt of the internal combustion engine”; and 
“wherein, upon detecting the ignition attempt of the internal combustion engine, the CPU is configured to discharge the supercapacitor into the internal combustion engine via the pair of clamps to jump-start the internal combustion engine” are unclear.  These limitations are unclear because an internal combustion engine, a CPU configured to detect an ignition attempt of the internal combustion engine, are not supported by the original specification and/or drawings, so it is not clear what Applicant is referencing.  The only detection performed by the internal CPU, supported by the original specification, is a low voltage condition of the lithium battery and a shorted load condition across the pair of cables (refer to [0021] of Applicant’s published application).  For purposes of examination, “a portable battery booster for boosting a motor vehicle having a vehicle battery and an internal combustion engine”, “wherein said supercapacitor is capable of providing current to the internal combustion engine sufficient to jump start the internal combustion engine when the battery is discharged”, “a CPU configured to detect an ignition attempt of the internal combustion engine”, and “wherein, upon detecting the ignition attempt of the internal combustion engine, the internal CPU is configured to discharge the supercapacitor into the internal combustion engine via the pair of clamps to jump-start the internal combustion engine” will be interpreted as “a portable battery booster for boosting a motor vehicle having a vehicle battery, “wherein said supercapacitor is capable of providing current when the battery is discharged”, “a CPU”, and “wherein the CPU is configured to discharge the supercapacitor via the pair of clamps”.
The limitation “a DC/DC converter to receive an operating voltage from the vehicle battery via a pair of clamps, wherein the DC/DC converter is configured to charge the supercapacitor using the operating voltage” is unclear.  Although Fig. 4 supports the DC/DC converter receiving operational voltage, it is unclear how the operating voltage received from the vehicle battery would be enough to charge the supercapacitor, since this portable battery booster is used to jump start a discharged battery of a vehicle (refer to Abstract of Applicant’s published application).  Additionally, the specification does not mention or describe this limitation for clarification.  For purposes of examination, “a DC/DC converter to receive an operating voltage from the vehicle battery via a pair of clamps, wherein the DC/DC converter is configured to charge the supercapacitor using the operating voltage” will be interpreted as “a DC/DC converter”.
Regarding Claims 36 and 45, the limitation “wherein the DC/DC converter is configured to receive power via the recharge port to charge said lithium battery” is unclear.  This limitation is unclear because Fig. 5 only supports the DC/DC converter receiving power from the lithium battery and supplying charge current to the super capacitor, which is also supported by paragraph [0022] of Applicant’s published application.  There is no description or illustration of how he DC/DC converter is configured to recharge the lithium battery.  For the purpose of examination, “wherein the DC/DC converter is configured to receive power via the recharge port to charge said lithium battery” will be interpreted as “wherein the DC/DC converter is configured to receive power via the recharge port”.
Regarding Claims 35-41, they depend from Claim 34 and are also rejected for the reasons above.
Regarding Claims 43-50, they depend from Claim 42 and are also rejected for the reasons above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 34-36, 38-48, and 50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shy US 6,215,273, in view of Trainor et al. US 2010/0315046.
Regarding Claims 34, 42, and 43, Shy teaches a portable battery booster for boosting a motor vehicle having a vehicle battery (col. 1, lines 11-16), the portable battery booster comprising: 
a compact housing defining an inner chamber (10 and 121, figs. 2 and 3);
a battery positioned within said chamber (50, figs. 2 and 3); and 
discharge power via a pair of clamps (47, figs. 2 and 3). 
Shy is silent wherein the battery is a lithium battery, a supercapacitor positioned within said inner chamber, a DC/DC converter configured to charge the supercapacitor; and an internal CPU configured supply power from at least one of the lithium battery or the supercapacitor, wherein the internal CPU is configured to discharge the supercapacitor.
Trainer teaches wherein the battery is a lithium battery (battery energy storage, fig. 3 and refer to [0039]);
a supercapacitor (super capacitor energy storage, fig. 3 and refer to [0037]) positioned within said inner chamber; 
a DC/DC converter (rectifier, fig. 3 and refer to [0037] and [0051]) configured to charge the supercapacitor; and 
an internal CPU (processor/controller fig. 3 and refer to [0037] and [0043]) configured supply power from at least one of the lithium battery or the supercapacitor, wherein the internal CPU is configured to discharge the supercapacitor (power out, fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the additional components of Trainor with the portable power booster of Shy in order to provide and control additional available energy sources.
Regarding Claims 35 and 44, the combination of Shy and Trainor teaches all of the limitations of Claims 35 and 43 above and further teaches wherein the compact housing comprises a recharge port positioned at an exterior surface of the compact housing (19, fig. 1 of Shy).
Regarding Claims 36 and 45, the combination of Shy and Trainor teaches all of the limitations of Claims 34 and 44 above and further teaches wherein the DC/DC converter is configured to receive power via the recharge port (19, fig. 1 of Shy).
Regarding Claims 38 and 47, the combination of Shy and Trainor teaches all of the limitations of Claims 34 and 43 above and further teaches comprising a low voltage circuit to detect a low voltage condition for said lithium battery, wherein said internal CPU is configured to prevent discharge via the pair of clamps when said low voltage circuit detects the low voltage condition (refer to [0037]-[0038] of Trainor).
Regarding Claims 39 and 48, the combination of Shy and Trainor teaches all of the limitations of Claims 34 and 43 above and further teaches comprising a shorted load circuit to detect a shorted load condition across said pair of clamps, wherein said internal CPU is configured to prevent discharge via the pair of clamps when said shorted load circuit detects the shorted load condition (refer to [0037]-[0038] of Trainor).
Regarding Claims 40 and 49, the combination of Shy and Trainor teaches all of the limitations of Claims 34 and 42 above and further teaches wherein said compact housing is shaped as a generally rectangular (10, figs. 1-6 of Shy) having a length, a depth, and a width, wherein each of said length, said depth, and said width are less than or equal to 6 inches (the largest dimension is the length or height.  The clamp 46, fig. 2 is more considerably longer that at least half of the length/height of the housing 10, fig. 2.  Clamps can be as small as 3.25 inches).
Regarding Claims 41 and 50, the combination of Shy and Trainor teaches all of the limitations of Claims 34 and 43 above and further teaches wherein the lithium battery is configured to charge the supercapacitor (battery energy storage to super capacitor energy storage connection, fig. 3 of Trainor).


Claims 37 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shy US 6,215,273, in view of Trainor et al. US 2010/0315046, in further view of Jan US 2011/0183184.
Regarding Claims 37 and 49, the combination of Shy and Trainor teaches all of the limitations of Claims 34 and 43 and further teaches a lithium battery, however is silent wherein the lithium battery is a lithium iron phosphate battery. 
Jan teaches wherein the lithium battery is a lithium iron phosphate battery (refer to abstract and [0006]), which discharges at a higher C-rate. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to include the lithium iron phosphate battery as taught by Jan with the portable battery booster of the combination of Shy and Trainor in order to achieve the advantage of using a lithium battery that discharges at a higher C-rate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836 
23 April 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836